Opinion issued April 22, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00173-CR
                            ———————————
                          FEONA MASON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1282035


                          MEMORANDUM OPINION

       Appellant, Feona Antoinette Mason, pleaded guilty, without an agreed

recommendation from the State, to the felony offense of engaging in organized

criminal activity.1 On December 10, 2012, the trial court found Mason guilty and


1
    See TEX. PENAL CODE ANN. § 71.02 (West Supp. 2013).
sentenced her to nine years imprisonment. Mason filed a notice of appeal on the

same day. On January 9, 2013, Mason filed a motion for new trial, which the trial

court granted on February 25, 2013. Mason again pleaded guilty, without an agreed

recommendation, to the felony offense of engaging in organized criminal activity.

On February 26, 2013, the trial court entered an order that deferred adjudicating

Mason’s guilt and placed her on community supervision for six years. Mason did

not file a notice of appeal from the trial court’s February 26, 2013 order. We

dismiss the appeal.

      The granting of a motion for new trial restores the case to its position before

the former trial. See TEX. R. APP. P. 21.9(b). Thus, Mason’s appeal of the

December 10, 2012 order was rendered moot by the trial court’s order granting a

new trial. We therefore lack subject-matter jurisdiction over this appeal and must

dismiss it. See Mosley v. State, No. 01-08-00503-CR, 01-08-00504-CR, 2009 WL
793808, at *1 (Tex. App.—Houston [1st Dist.] March 26, 2009, no pet.).

      To the extent that Mason seeks to appeal the trial court’s February 26, 2013

order, she did not timely file a notice of appeal from the order. In a criminal case,

an appellant must timely file a notice of appeal to perfect the appeal. See TEX. R.

APP. P. 25.2(b); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Mason’s December 10, 2012 notice of appeal was not effective as a prematurely

filed appeal of the trial court’s February 26, 2013 order because it was filed before


                                         2
the trial court found sufficient evidence to find her guilty, deferred adjudication of

her guilt, and placed her on community supervision in the new trial. See TEX. R.

APP. P. 27.1(b) (“In a criminal case, a prematurely filed notice of appeal is

effective and deemed filed on the same day, but after, sentence is imposed or

suspended in open court, or the appealable order is signed by the trial court. But a

notice of appeal is not effective if filed before the trial court makes a finding of

guilt or receives a jury verdict.”). Because Mason did not timely file a new notice

of appeal from the trial court’s February 26, 2013 order, we can take no action

other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3